The defendant’s petition for certification for appeal from the Appellate Court, 32 Conn. App. 617 (AC 11636), is granted, limited to the following issues:
“1. Whether the Appellate Court was correct in holding that General Statutes § 38a-336 does not limit the amount of the plaintiff’s recovery to the amount of the limits of liability in the insurance policy less the amount paid by the defendant in settlement to a coplaintiff?
“2. Whether the Appellate Court was correct in holding that an insurer, in order to take advantage of a limitation of liability in an insurance policy, must plead the policy limits as a special defense where there is no reference to the policy limits in the complaint?
“3. Whether the Appellate Court was correct in holding that in an uninsured motorist action in which there are two plaintiffs seeking recovery under a single policy and one plaintiff settles his claim before trial, the defendant must plead the payment of the settled claim as a special defense?”
*910The Supreme Court docket number is SC 14855.
Decided October 15, 1993
Augustus R. Southworth III, in support of the petition.
David N. Rosen, in opposition.